        Case 4:17-cv-00131-BMM Document 18 Filed 11/14/18 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

 JOANNE S. BOROEVICH,                           CV-17-131-GF-BMM
                 Plaintiff,
                                                   ORDER
 v.
 DUEK BROTHERS TRUCKING
 LTD., et al.,
                   Defendants.

       The Court has been informed that this case has settled at a settlement
conference held on November 13, 2018. Accordingly, IT IS HEREBY
ORDERED that all deadlines and hearings in the case are VACATED. The
parties shall file a stipulation for dismissal and submit to the undersigned a
proposed order of dismissal on or before December 14, 2018, or show good cause
for their failure to do so.

       DATED this 14th day of November, 2018.




                                         -1-
